 -KRAMBO FOOD STORES, INC..241-tioneering, if such it was, consisted solely -of individual interviewswith employees at their places of work. The interviews- were, brief,in,most instances apparently not more than 3 to 5 minutes.- As it doesnot appear that Jordan's activity contravened the Board'sPeerlessPly clod 4or other rules governing election campaign activity, we'shall also overrule this objection of the Petitioner.5Accordingly, asthe UE has received a majority of the valid ballots cast-in the-election,we-shall certify it as bargaining representative.[The Board certified United Electrical, Radio and Machine Workers-of,America, Local 419, as the collective-bargaining representative ofthe employees of the Employer in the, unit found appropriate.]APeerless Plywood Company,107 NLRB 427, 430.5The Board-has recently, held that an Employer's conduct of individual interviews withemployees at their,places of work is not ground for setting aside an election.Mall ToolCompany,112 NLRB 1313.See alsoPkelps-Dodge Copper Products Corporation,111NLRB 950;Comfort Slipper Corporation,112 NLRB 183. But cf.:Oregon FrozenFoodsCompany,113 NLRB 881;RibletWelding and Mfg. Corp.,112 NLRB712; EconommicMachutery company, Division of George J. Meyer ManufacturingCo., 111 NLRB 947,Krambo Food Stores,Inc.andDorothy L.Grantham and MaxineLightnerAlliedIndependent Union,CUAandDorothy L. Grantham andMaxine Lightner.CasesNos. 13-CA-1639 (a) and 13-CA-1639 (b);13=CB-181. (a) and 13-CB-I84 (b).October 7,1955--DECISION AND ORDER,On October 18, 1954, Trial Examiner Arthur E. Reymanissued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in the unfair labor practices alleged in thecomplaint and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diateReport attached hereto.Thereafter, both Respondents' filedexceptions to the Intermediate Report'and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in this case,and- finds merit in the exceptions filed by the Respondent Company,and,, accordingly, adopts the, Intermediate Report only to the extentconsistent herewith.1.We find that the Respondent Company is engaged in commercewithin' the meaning of the Act and that it will effectuate the' purposesof the, Act for the Board to assert jurisdiction over its operations. - Inasserting jurisdiction, however, we do not, adopt the reasons urged114 NLRB No. 55. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefor by the Trial Examiner. Since the date of the IntermediateReport, the Board has set forth the criteria to be used for the assertionof jurisdiction over intrastate retail chains, such as the Respondent, inthe case ofHogue and Knott Supermarkets,110 NLRB 543. In thatcase the Board announced that it would assert jurisdiction over such abusiness when,inter alia,the annual indirect inflow of all stores in thechain amounted to at least $2,000,000 in value.A stipulation executedby the parties to this proceeding on September 29, 1954, establishesthat the Employer's entire chain makes total purchases of goods com-ing ifidirectly from outside the State in an aiihouilt exceeding $2,000,000a year.'Accordingly, as 'the total indirect inflow of the chain meetsthe Board's standard for asserting jurisdiction, we assert jurisdictionherein.2.We agree with the Trial Examiner that the Respondent Unionviolated the Act in causing the discharge of the complainants Doro-thy L. Grantham and Maxine Lightner.The 2 complainants were admittedly discharged by the RespondentCompany at the request of the Respondent Union upon the Union'srepresentation that the 2 were not members in good standing.As fullydiscussed in the Intermediate Report, the complainants paid duesthree times after the Respondent Union was restored as bargainingrepresentative of the Company's employees in August 1953, and theirdues cards showed the months of October, November, and December,1953, either punched or initialed by the union steward.The issuearises as to whether the payments made by the complainants satisfiedthe dues requirements of the Respondent Union or whether the com-plainants had lost their good standing in the Union for failure tomake required dues payments when the Respondent Union demandedtheir discharge.The Trial Examiner sets forth in detail the pertinent evidence asto the dues requirements of the Respondent Union.Of particular im-portance are the articles of the Union's constitution and bylaws,quoted in the Intermediate Report, which require the payment of"monthly" dues and provide that members who have become delin-quent in the payment of dues "for a period exceeding 30 days shall beconsidered not to be in good standing in the Union." Significant, too,are the portions of the minutes of the Union's meeting of October 6,1953, quoted in the Intermediate Report, when the Union took actionconcerning the pattern of dues payments to be followed.At the hearing, the president of the Respondent Union stated thatthe 3 dues payments which the complainants had made were for themonths of September, October, and November, 1953; that the appli-IA further stipulation of the parties,executed on June 23 and 24,1955,concerning thegross receipts of the Employer's chain of stores is hereby made a part of the record inthis proceeding KRAMBO FOOD ,STORES, INC.243cable 30-day grace period for December dues had expired at the timeof the demand for their discharge on- December 31; and, accordingly,the following discharge was proper.However, in its brief, the Unionurged that the dues payments made by the complainants were for themonths of October, November, and December, 1953; that dues for aparticularmonth were due prior to the first day of theprecedingmonth, at which time the 30-day grace period started to run; and,since the complainants' dues for January had not been paid prior toDecember 31, 1953, the Union was warranted in demanding the dis-charge of the 2 complainants on December 31.The General Counsel's position, on the other hand, is that the Re-spondent Union required dues only for the month of October 1953and thereafter; the 30-day grace period granted members ran duringthe calendar month for which dues were payable; and employees,therefore, had the full calendar month which dues covered in whichto pay the dues.The Trial Examiner accepted, substantially, the General Counsel'stheory as to the dues requirements of the Union and found that thecomplainants had paid dues for October, November, and December,1953; that January dues were due prior to the 31st day of December,but that the 30-day grace period permitted union members by the con-stitution extended this period for paying January dues.We agree with the Trial Examiner's conclusion that the complain-ants were not subject to discharge for delinquency in their dues pay-ments at the time the Respondent Union demanded their discharge.The Board finds from the minutes of the October 6 meeting of theUnion that the Union did not require members to pay dues for themonth of September 1953, but required them to resume payments withthe October dues.The Board further finds from the October 6 min-utes that the Union required dues to be paidbythe first of the calendarmonth they covered and that payments for a particular month weretherefore due the last day of the preceding month. Finally, it is theBoard's opinion that according to article IX of the Union's constitu-tion and bylaws, members were allowed a 30-day grace period after thedue date in which to make payment. This is the usual manner of ap-plying a grace period.Therefore, we conclude that the 3 dues pay-ments made by the complainants covered the months of October, No-vember, and December, 1953; January dues were due on December31, 1953, and the complainants were entitled to a 30-day grace periodafter that date within which to pay their January dues? As the com-plainants were discharged during the 30-day grace period at the re-quest of the Union, their discharge constituted a discriminatory denial2We do not adopt the Trial Examiner's interpretation that the 30-day grace periodallowed by the Union's constitution ran until the last day of any month rather than foronly 30 days387044-56-vol 114-17 ,244DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the complainants of the grace period allowed them for the paymentof dues by the Union's constitution 3Accordingly, we find the Respondent Union violated Section 8 (b)(2) in that it did cause the Respondent Company to discriminateagainst employees Dorothy L. Grantham and Maxine Lightner byterminating their employment on some ground other than the failureto tender the periodic dues uniformly required as a condition of retain-ing membership in the Union.We further find that this conductamounted to restraint and coercion prohibited by Section 8 (b) (1)(A) of the Act.3.We do not agree with the Trial Examiner that the RespondentCompany violated the Act by effecting the discharge of the two com-plainants.The notice of December 31, 1953, which the Company re-ceived' from the Union stated that Maxine Lightner and DorothyGrantham were not members in good standing in the Union and re-quested that the Company discharge them pursuant to the existingbargaining agreement.The Company had no dues checkoff policy.Somewhat reluctantly, on January 4, 1954, it removed the timecardsof the two employees from the clock. At the time of the discharge, theCompany indicated to the complainants its willingness to keep themas employees if they paid their dues and were reinstated as membersin good standing with the Union. The record does not indicate thateither of the charging parties protested that the discharge was im-proper.In fact, Grantham admitted her delinquency and asked foradvice as to what to do. Both complainants immediately went to thehome of the Union's president and sought to pay dues and be rein-stated.No doubt both complainants knew they were delinquent and,as both testified they knew nothing of the 30-day grace period, thoughtthat they had also lost their good standing with the Union.On the facts of this case, we are persuaded that the Company under-took only to carry out its obligation under the union-security clauseof the bargaining contract.There was nothing to indicate to theCompany that the Union had any ulterior motive for requesting thedischarges.Accordingly, as the Company had no reasonable groundsfor believing that the Union's discharge request was motivated byreasons other than the Charging Parties' failure to tender periodicdues, we find the Company did not violate Section 8 (a) (3) and (1)of the Act by discharging Maxine Lightner and Dorothy L. Grantham.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Union, Allied In-8 In view of our decision herein, we find it unnecessary to consider the TrialExaminer'sstatements concerning the effect of the tender of dues made by the complainants. KRAMBO FOOD STORES, INC.245dependent Union, CUA, its officers, representatives, agents, succes-sors, and assigns, shall :1.Cease and-desist from :.(a)Causing'or'attempting to cause Krambo Food Stores, Inc., itsofficers, agents, successors, or assigns, to discriminate against its em-ployees in violation of Section 8 (a) (3) of the Act.(b) In any other manner restraining or coercing employees ofKrambo Food Stores, Inc., its officers, agents, successors, or assigns, inthe exercise of the rights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify the Krambo Food Stores, Inc., and Charging PartiesDorothy L. Grantham and Maxine Lightner, in writing, that it hasno objection to the Company's employment of Dorothy L. Granthamand Maxine Lightner.(b)Make whole Dorothy L. Grantham and Maxine Lightner forany loss of pay either may have suffered as a result of the discrimina-tion against her by payment to each of a sum of money equal to thatwhich she would have earned as wages from the date of her dischargeto 5 days after the date on which the Respondent Union notifies theRespondent Company and the complainant, in accordance with thisOrder, that it no longer has objection to her reinstatement, less her netearnings, the loss of pay to be computed on a quarterly basis.(c)Post in conspicuous places at the business office of the Respond-ent Union, and in all places where notices or communications to itsmembers are customarily posted, copies of the notice attached heretoand marked "Appendix."' Copies of said notice, to be furnished bythe Regional Director for the Thirteenth Region, shall, after beingduly signed by the Respondent Union's representative, be posted bythe Respondent Union immediately upon the receipt thereof, and main-tained by it for a period of sixty (60) consecutive days thereafter.Reasonable steps shall be taken by the Respondent Union to insurethat said notices are not altered, defaced, or covered by any other ma-terial.'(d)Mail to the Regional Director for the Thirteenth Region signedcopies of the notice attached hereto and marked "Appendix" for post-ing, the Company willing, on the bulletin boards of the Companyat its store at 5020 West North Avenue in Milwaukee, Wisconsin,where notices to employees are customarily posted.+ In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder." 246DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent Union has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint be, and it herebyis,dis-missed,insofar as italleges that the Respondent Company violatedSection 8(a) (3) and8 (a) (1) of the Act.APPENDIXNOTICE TO ALL MEMBERS OF ALLIED INDEPENDENT UNION, CUA, ANDTO ALL EMPLOYEES OF KRAMBO FOOD STORES, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE 'WILL NOT cause or attempt to cause Krambo Food Stores,Inc., to discharge or in any other manner to discriminate againstits employees in violation of Section 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees of Krambo FoodStores, Inc., in the exercise of their rights to engage in or to re-frain from engaging in any or all of the concerted activitiesguaranteed to them by Section 7, except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedby Section 8 (a) (3) of the Act.WE WILL notify Krambo Food Stores, Inc., in writing, andDorothy L. Grantham and Maxine Lightner that we have with-drawn our objections to the employment of Grantham andLightner.WE WILL make Dorothy L. Grantham and Maxine Lightnerwhole for any loss of pay either may have suffered because of thediscrimination against them.ALLIED INDEPENDENT UNION, CUA,Union.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEAfter the filing of separate charges by Dorothy L. Grantham and Maxine Lightneron January 15 and February 1, 1954, the General Counsel of the National LaborRelations Board, by the Regional Director for the Thirteenth Region, on March 31,1954, issued a consolidated complaint against Krambo Food Stores, Inc., a Wis-consin corporation, and Allied Independent Union, CUA, a labor organization, to-gether with an order consolidating cases and notice of consolidated hearing to beheld on May 4, 1954. KRAMBO FOOD I STORES, INC.247The consolidated complaint sets forth in substance that Krambo Food Stores, Inc.,Respondent in caseNo. 13-CA-1639, hereinafter sometimes called the Company,on or about January 4,1954, discriminatorily discharged Dorothy L. Grantham andMaxine Lightner for the reason that each of them refrained from assisting AlliedIndependent Union,CUA, hereinafter sometimes called the Independent,in thateach of them refused to tender periodic dues prematurely and in a manner-not uni-formly required by the Independent as a condition of retaining membership therein,and that these discharges constituted contraventions of Section 8 (a) (1) and (3) ofthe National Labor Relations Act, as amended,61 Stat.136, herein called the Act.The General Counsel in the consolidated complaint further alleges that the Inde-pendent,Respondent in caseNo. 13-CB-284, attempted to cause and did cause, onJanuary 4, 1954,the Company to discriminatorily discharge Dorothy L.Granthamand Maxine Lightner and to refuse to reinstate them,in contravention of the provi-sions of Section 8 (b) (1) (A)and 8(b) (2) of the Act. These alleged acts andthe asserted refusal of the Company to reinstate these individuals are said to be inviolation of Section 2 (6) and(7) of the Act. Each Respondent by written answerdenies the essential allegations of the consolidated complaint concerning the com-mission of any unfair labor practice by either of them. Pursuant to notice,a hearingwas held at Milwaukee, Wisconsin,on May 4 and 5, 1954. The hearing thereafterwas reopened by appropriate order, and further testimony and proof taken at Chi-cago, Illinois, on August 18, 1954.At the hearing, the General Counsel and eachRespondent were represented by counsel,and each Charging Party appeared andtestified.Full opportunity to be heard,to examine and cross-examine witnesses andto introduce evidence bearing on the issues,,to argue orally upon the record, andto file briefs,proposed findings of fact, and proposed conclusions of law were af-forded all parties.Upon the entire record in the case,and from his observation of the witnesses, andafter careful consideration,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT KRAMBO FOOD STORES, INC.Krambo Food Stores, Inc., one of the Respondents herein,is and at all materialtimes hereto has been a Wisconsin corporation having its principal office and placeof business located in Appleton,Wisconsin,and an office in Milwaukee,Wisconsin.This corporation is engaged in the business of operating some 26 retail food storeslocated in Wisconsin cities and communities,including stores in Milwaukee County.In the course and conduct of its business,its purchase of food products annually isin excess of $2,000,000,of which amount food products costing in excess of$1,000,-000 are received at its stores through 1 company-operated warehouse which receivesthese commodities from points outside of the State of Wisconsin,'and food productsin amount exceeding$500,000 annually are shipped directly to the above-mentionedretail food stores from places outside of the State of Wisconsin.This Respondenthas no stores,nor does it conduct business,outside of the State of Wisconsin.2Purchases of commodities delivered to the Respondent Company's store at 5020West North Avenue, in the city and county of Milwaukee, were reported by theRespondent's comptroller to be:Source195$First half, 1,954Total_______________________________________$764,908.34$441,028.23Purchases made directly by manager *---------258, 746. 80136, 232. 80Produce purchased from Milwaukee producehouses --------------------------------85,076. 4651, 603. 51Frozen food products purchased from Wiscon-sin Cold Storage Co.,Milwaukee----------22, 148. 7513, 521. 36Delivered from company warehouse to store---398,934. 50239,670. 80*Included in this amount is $41,548, the value of goods shipped from outstate. to thestore without a break in transit at the warehouse'These purchases are direct purchases.The temporary halt in the movement of thecommodities so handled does not constitute a break of their flow in the stream of inter-state commerceWalling v Jackson i,illePaper Co,317 U.S 564, 565. 569;A.HPhillips,Inc. vWalling,324 U S 490,494;Memphis Cold Storage,91 NLRB 1404.2 It appears that the Board heretofore has assumed jurisdiction in matters involving thisRespondentCase No 13-RC-2379,98 NLRB 1320,and Cases Nos 13-CA-986 and13-CB-180, 106 NLRB 870; also Case No. 13-RC-3564,107 NLRB 1544, and 108NLRB 1656. 248DECISIONS OF NATIONALLABOR RELATIONS BOARDCounsel for the Companyand counselfor the General Counsel have offered, andthe Trial Examiner has accepted, a stipulation dated September 29, 1954, as follows:It ishereby stipulated, by and between respondent, Krambo Food Stores, Inc.,by its attorney, Charles F. Nolan, and by the counsel for the General Counsel,Edward T. Maslanka, that in response to Paragraph 2 of the consolidated com-plaint in the above entitled matter, dated March 31, 1954, respondent Companyadmitted the fifst Paragraph and denied the balance of said Paragraph; that thestore involved at 5020 West North Avenue, Milwaukee, Wisconsin, has pur-chases as heretofore appear in the testimony of R. M.Ballou,given in Chicagoon August 18, 1954; that without admitting the Company to be engagedin inter-state commerce, or affecting commerce within the meaning of the Act, it isstipulated that while the store at 5020 West North Avenue does not have pur-chases exceeding $2,000,000 a year coming to it indirectly from outside theState, that the seven stores operated by Krambo Food Stores, Inc., in MilwaukeeCounty, Wisconsin, have total purchases exceeding $2,000,000 a year coming toit indirectly from outside the State, and that the twenty-six stores operated byKrambo Food Stores, Inc., have total purchases exceeding $2,000,000 a yearcoming to the total of such stores indirectly from outside the State; that theRespondent Company reserves all of its rights to its answer denying that thestore involved, or the Respondent Company is engaged ininterstatecommerce.No statistics are available showing the dollar volume of business done by the othersix stores of the Company doing business in Milwaukee County.Counsel for theCompany takes the position that under the "new standards for exercise of jurisdic-tion" announced by the Board on July 15, 1954, the Board will not take jurisdictionhere because the Charging Parties herein, Lightner and Grantham, were, prior totheir respective discharges, employed at the store at 5020 West North Avenue inMilwaukee, and consequently that is the only store involved in this case.The Com-pany likewise has refused to furnish any dollar value of purchases other than com-modities sold by it at this store (exceptin generalterms according to the overallbusinessof the chain of 26 Wisconsin stores) such as equipment and machinery andother commodities necessarily used by it in the transaction of itsbusinessat thesestores.However, it is abundantly clear that the Board will assert juridiction herein,since under its standards as announced on July 15, 1954, it will take jurisdiction if"(1) the store involved in the case has anuual purchases amounting to at least$1,000,000 coming to it directly from outside the State, or (2) the store involved hasannual purchases of $2,000,000 coming to it indirectly from outside the State. .As will be pointed out below, at least the stores of the Company which it operates inthe county of Milwaukee are involved herein, since the Charging Parties andallegeddiscriminatorily discharged employees were members of a certifiedbargaining unit,includingemployees in that unit in the Company's stores in the county of Milwaukee.It is settled law that the Board's determination of a bargainingunitis conclusive un-less affirmatively shown to be arbitrary or capricious.Pittsburgh Plate Glass Co. v.N. L. R. B.,313 U. S. 146, 152, 153, 165, affg. 113 F. 2d 698, 701 (C. A.8);MayDepartment Stores Co. v. N. L. R. B.,326 U S. 376, 380, affg. 146 F. 2d 66, 68(C. A.8); N. L. R. B. v. Jones & Laughlin Steel Corp.,331 U. S. 416, 422. TheTrial Examiner finds that more than a single store is involved here, and that the to-tality of dollar volume of business done in the other stores of the Company whichare involved more than meet the jurisdictional requirements of the Board.The Trial Examiner finds that this Respondent is engagedin commercewithin themeaning ofthe Act.It.ALLIED INDEPENDENT UNION, CUA, THE RESPONDENT LABOR UNION INVOLVEDAllied Independent Union, CUA, is and at all times material hereto has been a labororganization within the meaning of Section 2 (5) of the Act, admitting to member-ship and having as members employees of Krambo Food Stores, Inc.III.THE UNFAIR LABOR PRACTICESA. BackgroundIn December 1950, the Company and the Union became parties to a 2-year col-lective-bargaining agreement, renewable January 15, 1953.At a time when thisagreement still had a year to run, Retail Grocery and Food Clerks Union Local 1469,Retail Clerks International Association, AFL, hereinafter called the Retail Clerks,filed a petition with the Board for an election in the same unit.The Board directedthe holding of an election, holding that the Independent's contract was not a bar be-cause the union-security clause was unlawful; as a result the Retail Clerks won the di- KRAMBO FOOD STORES, INC. .249rected election,and after certification as bargaining representative for the employeesin this unit,entered into a collective-bargaining agreement with the Company in Feb-ruary 1953.3Subsequently the Retail Clerks charged the Company and the Inde-pendent with discriminatory treatment against certain employees,and on August25, 1953, the Board issued its Decision and, Order in that case(106 NLRB 870) andreversed its holding in'-the representation case(98 NLRB 1320)that the union-se-curity clause in the Independent's contract was illegal; the Board also held that theelection which the RetailClerkshad won should not have been directed and that itscertification should no longer be considered as operative or be accorded any furtherforce or effect.After the decision of the Board,(106 NLRB 870), the Company andthe Independent reinstated their original contract, adding thereto a new wage supple-ment, to be effective until January 15, 1954. '.On September 8, 1953, the Retail Clerks filed a petition for certification and aftera hearing held on October 13,1953, the Board, on March 11, 1954, issued its Decisionand Direction of Election directing an immediate election(Case No. 13-RC-3564,107 NLRB 1544)among employees employed in the following unit:All employees of the Employer employed at its stores in Milwaukee County,Wisconsin,excludingmeat department employees,managers,assistantmana-gers, casual part-time employees working less than 15 hours per week, profes-sional employees,and supervisors as defined in the Act.It appears from the Decision and the record in that case,which this Trial Examinerhas officially noticed, that after November 1951, when the Retail Clerks filed its firstpetition,up until September 21, 1953, the employes in this bargaining unit were notrepresented by the Independent.4B. Independent's dues requirementsArticleIX of the constitution and bylaws of the Independent provides:Sec. 5Members of the Union who have become delinquent in the payment oftheir dues,initiation fees, fines and/or assessments for a period exceeding 30days shall be considered not to be in good standing in the Union.Section 2 of that article provides:Monthly dues,of the Allied Independent Unions, CUA, members shall be onedollar and 50 cents(1.50) subject to change by a majority vote of the executiveboard.Prior to the decision of the Board on August25, 1953 (106 NLRB 870), employ-ees had been paying dues to the Retail Clerks.The Independent again was recog-nized on or about September 21, 1953, as the bargaining representative of the em-ployees.The Independent took formal action looking toward the collection of duesafter the decision of the Board in August 1953, at a meeting held October 6,1953, at-tended by Arthur Sorenson,president,who presided,the secretary-treasurer of theUnion,and the stewards with the exception of one absent person.The minutes ofthat meeting reflect the following:Chairman-It is a pleasure to report that all eligible employees of the KramboGrocery Department have paid their dues during the month of September 1953.In this connection allow me to remind you that this Union had no intentions ofcollecting dues for the period during which the AFL grocery clerks were errone-3The Decision and Direction of Election of the Board in this case,No 13-RC-2379, isreported in 98 NLRB 13204In brief,with reference to Case No.13-RC-3564,the General Counsel says :The Board arrived at this conclusion[that September 21, 1953,was the date whenthe Company again recognized the Union as bargaining representative]from thetestimony at the representation hearingAt, that hearing, Sorenson, president ofthe Independent,testified that Krambo suspended bargaining with the Independentuntil sometime in the late part of September 1953(Transcript of RepresentationProceeding 13-RC-3564,pgs 63-64)In that case the Board said in partIn the present case, the Independentwas therecognized bargaining representativefrom December 1950 until at least April 29, 1952,when the Board directed a newelection,and from August 1953 to the present.During this entire period of time, aperiod of approximately 2 years,the Independent has had the benefit of a collective-bargaining agreement. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDously granted rights by the National Labor Relations Board. In view of theNLRB's directive of August 25th 1953, in which an earlier decision was re-versed, this Union had an absolute right to insist on the payment of dues for themonths of August and September 1953.However, we felt that since so muchconfusion existed because some members may have paid duesto the AFL gro-cery clerk's union, it would be advisable to insist on the payment of dues on orbefore the last day of September and that membership dues cards be punchedfor October 1953. I, therefore, recommend that this pattern of dues pay-ments be continued and remain in effect as long as the Allied Independent Unions,CUA, continue as your bargaining agents, and that this pattern of dues pay-ments be made a part of the records.A motion was made to adopt the abovepattern of dues payments and that it remain in force as long as the Allied Inde-pendent Unions, CUA continues to represent us as bargaining agents.The mo-tion was duly seconded and passed without a dissenting voice.Itwould seem,therefore,that a proper construction of the language of the resolu-tion or part thereof above quoted would be that the Union intended to collect October1953 dues on or before the last day of September, and that this had been done as ofOctober 6, and that all eligible employees had paid their dues for the month ofOctober during the month of September 1953. This construction is supported bythe list of names of the employees of the Company at the store where MaxineLightner and Dorothy Grantham were employed which shows dues payments be-ginning October 1953 and running through June 1954..The Independent contends that language of the resolution and the exhibit showingdues payments of the employees do not tell the whole story, because the Unioncustomarily granted a 30-day grace period for the payment of dues and that whendues were paid the subsequent month was checked or punched on the member-ship dues cards of each employee, credit being then given for the 30-day grace periodin advance.Itargues that by reason of this alleged fact, a check showing thepayment of October dues checked the grace period for 30 days after the last dayof September, so that the payment actually was for September dues and not forOctober, andso onfor subsequent months.For the reason stated below the TrialExaminer rejects this contention of the Independent and finds that the meaning ofthe resolution and the records produced at the hearing show that the dues collectedby the Union prior to the last day of September 1953 were dues for the month ofOctober 1953.C. The discharges of Dorothy L. Grantham and Maxine LightnerOn December 31, 1953, by letter dated that day, Arthur Sorenson, president ofthe Independent, notified the Company that Maxine Lightner and Dorothy Granthamwere not members in good standing in the Independent and requested that the Com-pay terminate their employment. This letter reads as follows:DEAR SIR: Please be informed that of this date employees Maxine Lightnerand Dorothy Grantham employed by your company at the store located at 50thNorth Avenue are not members in good standing in the Allied IndependentUnions, CUA.In accordance with Article I of our agreement we respectfully request thatyou terminate the employment of the above mentioned employees.On January 4, 1954,5 the employment of these two employees was terminated.Each of them was told by the store supervisor that they would have to pay theirJanuary dues before they could continue work.On the same day the two girls calledat Sorenson's home and spoke to him and requested that they be reinstated.Ac-cording to them Sorenson admitted that he knew Lightner had paid her dues butthat there was "no such a thing as reinstatement" and that nothing could be doneto return the girls to work.On January 5, each of these two employees sentidentical letters to Mr. Sorenson, as follows:DEAR SIR: Enclosed herewith you will find a money order in the amountof $1.50 which is to cover my dues in the Allied Independent Union for themonth of January, 1954.I request that you notify my employer, Krambo Food Stores, Inc. that I havepaid my regular monthly dues and that I am entitled to retain my employ-ment with Krambo Food Stores, Inc.5Unless otherwise shown all dates hereinafter mentioned are for the year 1954. KRAMBO FOOD STORES, INC. -251Each of them subsequently received a letter from the Independent Union,signed bySorenson as president,dated January 7, as follows:DEAR MADAM: The tender of your dues at this late date, following your dis-charge from employment, appears to the Allied Independent Unions, CUA tobe improper.To permit periodical dues uniformly required as a condition of maintainingUnion membership, members must tender dues within proper time.We aresorry but under the circumstances of this office can do nothing to assist you.Your failure to pay dues has caused a hardship on all the other union membersand it would not be fair to them to utilize their time and money on your behalfin view of your flagrant disregard of the Allied Independent Unions, CUAfinancial operations.We hereby return your money order of January 5, 1954.The Respondent Union contends that the grace period for the payment of duesfor any month expires on the 30th of that month,and that since neither Lightner norGrantham had paid December dues on December 30 they were in arrears for thatmonth.6This,the Independent contends,iswithout regard to the number of daysin any given month.No records were produced to show how the Union could beapprised on the 30th day of any given month that an employee would be in arrearson the 31st day of that month. The Trial Examiner believes, and finds, that theonly reasonable construction to be given to the provision of the union constitution andbylaws governing the payment of dues shows that the last day of the month,that is,of any month, would be the day on whicht the grace period would expire for thepayment of the dues for that particular month.To accept the argument of the In-dependent would mean that employees would have had to tender January dues onor before December 30, 1953, in order to remain in good standing-a plain distortionof the governing laws.At the hearing,the Trial Examiner accepted testimony under an offer of proofmade by the General Counsel to show that the Independent, by notices posted onstore bulletin boards,advised members of the Independent employed by the Com-pany that payment of October 1953 dues should be made before October 1.Acopy of this purported form of notice was offered subject to connecting up by adequateproof, and at the hearing the Trial Examiner reserved decision on the acceptanceof that document in evidence.Upon a review of the whole record, the copy seemsproperly to be proved under the rules of the evidence and accordingly the notice isnow accepted as a part of the record.The notice,on the letterhead of Allied Independent Unions, was dated September21, 1953, and reads as follows:Krambo EmployeesIn accordance with our contract now in effect,all employees in the groceryand produce departments are required to become members of theAIU-CUAafter 30 days of employment.This applies to all those employees working 15hours or more per week.We expect you to pay your initiation fees and dues before October 1, 1953,in order to continue your employment at Krambo.Yourdues will be creditedfor the month of October, 1953.Kindly pay your initiation fee and dues to the union representative in yourstore.Executive Board, Allied Independent Unions, CUA.-------------------------------The notice bears the penciled signature of Floyd Vossekuel,identified as a shopsteward.Maxine Lightner,prior to her discharge,had paid her initiation fee to the Inde-pendent,so that when the Independent again began representing the employees afterAugust 25,1953, no initiation fee was required of her.On October 1, 1953, shepaid dues to a steward,who gave her a temporary receipt for the dues received onthat day which she says were dues for the month of October.During the month ofNovember 1953, she paid her November dues to the same steward who at that timepunched her dues card-for the months of October and November.On either thelast day of November or the first day of December, she paid her December duesto Sorenson.According to her, on the day she was discharged she and Mrs.Grant-ham went to Sorenson's home and at that time Sorenson admitted to her, in the pres-E There is a conflict of testimony on whether the dues previously paid by these twoemployees were for December or for November.This factual situation is disposed of below. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDence of Grantham,that he had collected her December dues.On this particularpoint, Sorenson'smemory was rather vague,although he did testify that he toldLightner and Grantham on that day that their dues were paid and they were in goodstanding until the last day of December.Grantham testified that sometimes during the first week in October 1953, she paidher dues to the same union steward to whom Lightner had paid her dues, afterArnold Leaman,employment supervisor for the Company,had told her that startingon October 1 "everyone in Krambo's stores would have to join the Union."Ap-parently, after the acceptance of her October dues she was excused from the pay-ment of an initiation fee.Either on November 30 or December 1, 1953,Shirley Retzlaff,who had justassumed the duties of steward for the Independent at the store where the three girlswere employed,requested Lightner to pay her dues.According to Lightner, Retz-laff told her that:(1) She was collecting January dues in advance and that Lightnertold her that she had just paid her December dues and when next month's dues weredue she would pay them;and (2)she intended to collect dues early and she wishedLightner to pay her next month's dues,and Lightner refused.Grantham was approached by Retzlaff on December 2 or 3, 1953,and at thattime she paid 1 month's dues.Retzlaff did not have a ticket punch,but initialedMrs. Grantham's dues card in the square showing the payment of December dues.According to Grantham,the following day Retzlaff asked for her dues and she re-minded her that she had already paid dues the day before, whereupon Retzlaff saidyes, but she meant she was asking for January dues because "we are behind and wewould like to get going so that we pay a month ahead of time."The contention of the Independent,supported by the testimony of Sorenson andMrs. Retzlaff,that neither Lightner nor Grantham had paid dues for the month ofDecember 1953 is, as pointed out above, inconsistent with the constitution,resolu-tion, and records of the Union.There is a sharp conflict of testimony betweenRetzlaff on one side and Lightner and Grantham on the other in connection withRetzlaff'sattempt to collect dues from each of them early in December.Retzlaffclaims that she was attempting to collect December dues; the other two assert thatthey had paid their December dues and that Retzlaff clearly told them that she wantedto collect January dues in advance.The TrialExaminer has had no difficulty inresolving this conflict against Retzlaff.Retzlaff,on cross-examination,deniedgiving a statement to a representative of the General Counsel'soffice during thecourse of the investigation of these cases prior to the issuance of the complaint..This statement,received in evidence at the hearing for the sole purpose of showingthe conflict between Retzlaff's testimony at the hearing and her prior statement, wasemphatically repudiated by her at the hearing.The document,consisting of twosheets in the handwriting of the attorney,witnessed by him and signed by Retzlaff,contains statements bearing on her collection of dues from Lightner and Granthamdirectly in conflict with her testimony at the hearing. It does appear from her testi-mony that she was following the instructions of Sorenson in attempting to collectmonthly dues early in December 1953,but the records made available at the hear-ing and the testimony of other credible witnesses impel the Trial Examiner to findthat she was actually attempting to collect dues for the month of January and notthe month of December.The Trial Examiner regards as incredible her testimonythat she did not make the statement set forth in the document above referred to.An examination of the document in its entirety,together with the testimony of theperson who wrote and witnessed it, combined with other credible testimony con-tradictory to that of Retzlaff,shows that her testimony in this respect should be dis-regarded.The explanation given by Sorenson concerning the application of the 30-day graceperiod is, to say the least, confusing.He would have it believed that at the time ofthe passage of the October 6 resolution,dues paid at that time were for the monthof September and that upon payment of those dues for September the 30-day graceperiod for October was checked on records.However,no records were producedshowing payment of any dues for the month of September by any member of theUnion-on the contrary,the first record of dues payments,according to the recordproduced at the hearing,is for the month of October 1953.On this point it shouldbe noted that the resolution was not passed until after the collection of dues in Sep-tember: and,contrary to Sorenson's testimony,that the resolution on its face says:. . . this Union had an absolute right to insist on the payment of dues for themonths of August and September 1953.However,we felt that. . .itwould beadvisable to insist upon the payment of dues on or before the last day of Septemberand that membership dues cards be punched for October 1953." In connection with KRAMBO FOODSTORES, INC.253the question of whether or not Grantham had paid September dues, her membershipand dues card show that dues for the month of October were paid.Sorenson ad-mitted that when the two girls called on him on January 4, the day they were dis-charged,he told them that their dues were paid and they were considered in goodstanding up to the lastday ofDecember1953.Theunion notice,dated Septem-ber 21,1953, posted on the bulletin board,is in direct conflict with his testimonyin that it advised the employees that "your dues will be credited for the month ofOctober 1953,"-a plain implication that the Union, after the decision of the BoardinAugust 1953, did not contemplate the collection of dues for the month of Sep-tember.In view of the fact that Sorenson had difficulty on the witness stand ininterpreting the true meaning of the resolution adopted at the union meeting ofOctober 6 and in reading the records produced by him, the Trial Examiner is in-clined to believe that his testimony with respect to the 30-day grace period was purefiction, adopted to defend his unseemly haste in demanding on December 31 thatthe Company discharge Lightner and Grantham.His demand for discharge waspremature.Under the plain provisions of the Union's constitution and bylaws(assumingarguendothat neither of the two Charging Parties had paid their Decem-ber dues), they would not in any event have been in arrears until after December 31,1953.Their almost immediate tender of dues on January 5, 1954, the day followingtheir discharge, was a legal tender, and Sorensen as president of the Union was inerror in rejecting that tender. January 1 was a holiday, the next day was a Saturday,Grantham's day off, and the discharges were effected the very next working day,just after the two employees had reported for work.As noted above, Arnold Leaman, the employment supervisor for the Company,had informed Grantham that everyone would have to join the Union beginning Octo-ber 1; and Grantham immediately paid a month's dues.On or about the same daythat Sorenson wrote to the Company demanding the discharge of Lightner andGrantham, he had talked to the store supervisor and Leaman and requested that thegirls be discharged because they were in bad standing.Nowhere in the record doesitappear that any demand was made for the payment of dues at any time afterRetzlaff approached Grantham and Lightner early in the month of December, so thatthe first notice either one had of the Union's claim that they were in arrears was atthe very time of their respective discharges on January 4.They took immediate stepsto accede to the Union's demand, by sending their money orders to Sorenson for thepayment of January dues. It would seem, if Sorenson was completely honest inasserting that December dues were due rather than January dues, he would have saidso in his letter of January 7 to each of these employees when he returned theirmoney orders to them.No representative of the Company made any effort to determine the correctnessof Sorenson's statement,orally and in writing,that these members of the Unionwere delinquent in the payment of dues.The Company apparently accepted thesestatements of Sorenson in blind faith without making any effort to determine fromeither of these employees whether they claimed to have paid their dues or not. Itclearly appears that the services of Lightner and Grantham had been completelysatisfactory to their Employer, and that the only reason they were discharged wasSorenson's request.It clearly is apparent that there was warm rivalry between the Independent andthe Retail Clerks and that employees of the Company had paid dues to the RetailClerks during the interim when the Retail Clerks acted as the bargaining representa-tive of these employees in the unit designated by the Board.As a result of a conversation or conversations between Grantham and certainunnamed persons,on the day of her discharge and apparently on the following dayshe and Lightner called at the office of the Retail Clerks and there discussed theirdischarge with one Stedleman,an official of that union.While there, Granthamexecuted an affidavit, in which was set forth her version of the circumstances of herdischarge the day before.That affidavit was attached to a propaganda flyer dis-tributed by the Retail Clerks in its campaign before the election conducted by theBoard in Case No. 13-RC-3564. Subsequently, on or about January 14, the firstcharges filed in these consolidated cases by Lightner and Grantham were prepared,at their requests and probably at the suggestion of Stedleman, by one of the at-torneys for the Retail Clerks, and filed the following day with the Regional Directorfor the Thirteenth Region.Grantham was closely cross-examined concerning, thecircumstances surroundine the execution and distribution of her affidavit of January5 as relatedby heron direct examination.After observing her demeanor on thewitness stand,listening to her testimony, and examining the stenographic transcriptof her testimony, the Trial Examiner is satisfied that she proved a credible witness. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcluding FindingsIn this case, the Independent appears in a very poor light. It, through Sorenson,by its own construction and distortion of its constitution and bylaws and its ownresolution respecting the resumption of the requirement of dues payments by em-ployees of Krambo, sets forth a defense which to the Trial Examiner seems to becompletely specious.Even if the Trial Examiner were to accept Sorenson's explana-tion concerning the application of the "grace period" theory (which he does not) thefact remains that his demand for the discharge of these two employees on December31, 1953, was premature.Neither of these employees was in bad standing or couldhave been in bad standing for the month of December until at least the first day ofJanuary 1954.7Lightner and Grantham were members in good standing on Decem-ber 31, 1953, and under the practice of the Union as demonstrated by the records andcredible testimony at the hearing, had until the last day of January 1954 to pay theirJanuary dues.Each of them was justified in refusing to tender their periodic duesprematurely and in a manner not uniformly required by the Independent as a condi-tion of retaining membership in that Union, and the Trial Examiner so finds. Bycausing the Company to discriminate against Grantham and Lightner, the Independ-,ent engaged in unfair labor practices within the meaning of Section 8 (b) (2) and8 (b) (1) (A) of the Act, and the Trial Examiner so finds. On January 4, Lightnerand Grantham each advised the store supervisor or store manager that they were notin arrears in payment of dues, and Grantham was advised by the employment super-visor to see Sorenson and pay her dues so that she could return to work. She didsee Sorenson, as advised, and took Lightner with her.Apparently no representativeof the Company questioned Sorenson's oral advice to them on or before December31.In such circumstances, there was a duty upon the Company to inquire furtherinto the matter, since, under the standards prescribed by the Act, the Company hadreasonable grounds for believing the statements of the employees at least until suchtime that the Union, voluntarily or upon the Employer's inquiry, specifically deniedthe truth of these statementsThe Company in the instant case did not exercise duediligence in an effort to determine whether the Independent had demanded the dis-charge of these employees for some reason other than their failure to pay or tenderperiodic dues in a manner uniformly required by that Union.The words of theBoard inBloomingdale's,107 NLRB 191, illustrate the sort of due diligence whichthe Company here did not exercise:The record shows that the Company undertook in a meticulous manner to carryout the terms of its contract with the Union, and no moreWhile the Unionhad made no statements to Ward disavowing the necessity to pay fines, companyofficialswere told on numerous occasions by union agents that the Union wasinterested only in Ward's dues and that fines were not involved. In connectionwith its final request for Ward's discharge the Union specifically informed Bren-nan [the Company's personnel director] that it would accept Ward's dues, iftendered.Thus.theCompany was in the position of having been re-peatedly assured that the Union's sole reason in requesting Ward's discharge washis failure to pay dues, as required under the contract.Nor did the Companystop at these assurances.Before the discharge occurred Brennan interviewedWard and attempted to determine, with all due diligence, whether some reasonother than his failure to pay dues, motivated the Union's request at this time.Ward was completely uncooperative. In view of these facts, we find, in agree-ment with the Trial Examiner, that the Company did not have reasonablegrounds for believing that Ward's discharge was requested in June 1952, for areason other than his failure to pay dues.By discharging Grantham and Lightner and by refusing to reinstate either of themfor the reason that each of them refrained from assisting the Independent, in thateach of them refused to tender periodic dues prematurely and in a matter not uni-7 The union-security clause reads as follows(2) any person to be covered by this agreement shall be hired only on a 30-day trialbasis, during which time she may be discharged by the Employer without recourse.Employees whose regular work week is over (15) fifteen hours per week must applyfor membership in the Union and shall work under the provisions of this agreement,and shall thereafter maintain membership in good standing in the Union in order tomaintain his or her employment.Employees shall, after (30) thirty days of employment, become members of theUnion, and shall maintain membership in good standing as a condition of employment. KiAMBO FOOD STORES, INC.255ent Company thereby discriminated in regard to the hire and tenure of employmentof its employees and thereby encouraged membership in the Respondent Union, andthereby engaged in unfair labor practices within the meaning of Section 8 (a) (3)of the Act and by so doing interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed them in Section 7 of the Act in contraventionof the provisions of Section 8 (a) (1) of the Act; and the Trial Examiner so finds .8IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe respective activities of the Respondents set forth in section III, above, occur-ring in connection with the operations of the Respondent Company, described in sec-tion I, above, have a close, intimate, and substantial relation to trade, traffic, and:ommerce among the several States, and tend to lead to labor disputes burdening and3bstructing commerce and the free flow of commerce.V.THE REMEDYIt has been found that the Respondent Company has engaged in unfair labor prac-tices violative of Section 8 (a) (1) and (3) of the Act, and that the RespondentUnion has engaged in unfair labor practices in violation of Section 8 (b) (1) (A)and 8 (b) (2) of the said statute. In view of the findings, the Trial Examiner shallrecommend that the Respondents cease and desist from their respective unfair laborpractices and take certain affirmative action designed to effectuate the policies ofthe Act.The Trial Examiner shall also recommend that the Respondent Union furnishcopies of its notice, hereinafter referred to, to the Regional Director, said noticesto be posted on company bulletin boards, the Respondent Company willing.It-having been found that the Respondent Union caused the Respondent Companyto discharge Maxine Lightner and Dorothy L. Grantham on January 5, 1954, and thatsuch discharge violated Section 8 (a) (3) of the Act, the Trial Examiner shall recom-mend that the said Respondent Company offer Maxine Lightner and Dorothy L.Grantham immediate and full reinstatement to their respective former or substan-tially equivalent positions without prejudice to their seniority and other rights andprivileges, and that the Respondent Company and the Respondent Union jointly andseverallymake said Maxine Lightner and said Dorothy L. Grantham whole for anyloss of pay either one of them may have suffered as a result of a discriminationagainst her by payment to her of a sum of money equal to that which she wouldhave earned as wages from the date of her discharge to the date of the offer of re-instatement less her net earnings, the loss of pay to be computed on a quarterlycalendar, basis in accordance with the formula adopted by the Board in F.W. Wool-worth Co.,90 NLRB 289.It having been found that the Respondent Company, in violation of Section 8 (a)(1) of the Act, has interfered with, restrained, and coerced employees in the exer-cise by them of rights guaranteed by Section 7 of the Act, and that the RespondentUnion, in violation of Section 8 (b) (1) (A), has restrained and coerced employeesin the exercise of such rights, the Trial Examiner shall recommend that the Re-spondent Company and the Respondent Union be directed to cease and desist in thefuture from committing the said respective violations of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthisproceeding, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Allied Independent Union, CUA, is and at all times material herein has beena labor organization within themeaningof Section 2 (5) of the Act.2.Krambo Food Stores, Inc., is and at all times material hereto has been an em-ployer within the meaning of Section 2 (2) of the Act.3.By discriminating in regard to the tenure of employment of Maxine Lightnerand Dorothy L. Grantham the Respondent Company has engaged in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed to them by Section 7 of the Act, the Respondent Company hasengaged in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.By causing the Respondent Company to discriminate in regard to the tenureof employment of Maxine Lightner and Dorothy L. Grantham in violation of Sec-8SeeThe BaltimoreTransferCompany of BaltimoreCity,Inc,94 NLRB 1680. 256DECISIONSOF NATIONALLABOR RELATIONS BOARDtion 8(a) (3), the Respondent Union has engaged in unfair labor practices withinthe meaning of Section 8 (b) (2) ofthe Act.6.By restraining and coercing persons employed by the Respondent Companyin the exercise of rights guaranteedto them bySection 7of the Act,the RespondentUnion has engaged in unfair labor practices within the meaning of Section 8 (b) (1)(A) of the Act.7.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendationsomitted from publication.]Santa Clara County Pharmaceutical Association and Owners'Section,Santa Clara County Pharmaceutical AssociationandRetail Clerks Union,Local No. 428, AFLandPharmaceuticalClerks Association of Santa Clara County.Case No. 20-CA-992.October 7,1955DECISION AND ORDEROn May 18, 1955, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding thatSantaClaraCountyPharmaceuticalAssociation andOwners'Section, Santa Clara County Pharmaceutical Association, herein indi-vidually referred to as Respondent Association and RespondentOwners' Section, and collectively referred to as Respondents, had engaged in and were engaging in certain unfair labor practices, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in- the copy of the Intermediate Reportattached. hereto.He also found that the Respondents had not engagedin certain other unfair labor practices alleged in the complaint, andrecommended dismissal of those allegations.Thereafter, RespondentOwners' Section and the General Counsel filed exceptions to the Inter-mediate Report and briefs.The request for oral argument by the Re-spondent, Owners' Section is hereby denied, as the record and'briefs, inour opinion, adequately present the issues and positions of the parties.To the extent here material, the Board has reviewed the rulingsmade by the Trial Examiner at the hearing, and finds that no preju-dicial error was committed.The rulings are hereby affirmed.TheBoard has `considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case, and is of the opinion that theassertion of jurisdiction over the Respondents is not warranted.-The Respondent Association is a nonprofit California corporationexisting for the purpose, among other things, of furthering the "stand-ards of Pharmacy" and of securing "the preservation and advance-ment of Pharmacy." Its membership is composed mainly of registeredpharmacists, drug salesmen, and owners and operators of retail drug-stores and pharmacies.During 1954, the 6$ dues-paying owner-mem-114 NLRB No. 60.